DETAILED ACTION
This action is in response to the amendment filed 4/1/2021.  Claims 1, 2, 4, 5 and 9 are currently amended.  Claim 7 has been canceled.  No claims are newly added.  Presently, claims 1-6, 8 and 9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. 
Applicant argues the rejection of claims 1-6, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Johnson (US 4640305) in view of Balsells (US 5134244) on pages 4-8 of the response dated 4/1/2021.
Applicant argues that the teaching of the Balsells reference provides no reason or motivation for those of ordinary skill in the art to use the spring together with the valve stem without the seal (page 6, first full paragraph of the response dated 4/1/2021).  However, the Balsells reference teaches an embodiment (as shown in Figure 18; described in col. 12, lines 1-8) in which an axially resilient spring 430 is disposed and loaded between a shaft 432 and a housing 434 within a tapered groove 436.  Although one embodiment, the embodiment depicted and disclosed in relation to figure 8, does disclose the use of an annular seal housing the spring, the embodiment depicted in 

Applicant argues that neither the Johnson reference nor the Balsells reference provides any teaching or suggestion that motivates their combination in such manner so as to encompass all the elements of the present invention as now recited in at least independent claims 1 and 2 absent hindsight knowledge of the present invention as claimed.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the modification of the Johnson reference by the Balsells reference, as applied, it is considered that only knowledge which was within the level of ordinary skill at the time of the effective filing date of the claimed invention, and does not include knowledge gleaned only from the applicant's disclosure.  It is considered that the 
Additionally, it is considered that the Balsells reference teaches the use of an annular spring (Balsells: 430) that is disposed and loaded between a rotary/reciprocating shaft (Balsells: 432) and a housing (Balsells: 434) within a tapered groove (Balsells: 436) in order to block the propagation of electromagnetic waves therepast (col. 3, lines 19-28) which might interfere with electronic equipment (col. 1, lines 13-24).  Additionally, the Balsells reference teaches that such an annular spring would assure a high degree of conductivity, and therefore a high shield effectiveness within useful temperature and cycling ranges (Balsells: col. 3, lines 3-10).  
Therefore, applicant’s arguments provided in the response dated 4/1/2021 are not persuasive.  

Since modified grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 8/22/2018.  These drawings are not acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description (the ‘clean version’ of the substitute specification dated 1/23/2019): 37 (at least on page 5, line 17), arrow A (at least on page 4, line 25), arrow B (at least on page 5, line 2) and double arrow A, B (at least one page 5, line 8).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17 (figure 3) and 13 (figure 4).  
The drawings are objected to because the reference numeral “38” in figure 6 on the left-hand side of the figure is pointing to the stuffing box packing “24” and not support part (see reference numeral “38” on the right-hand side of the figure 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 8 contains the following informalities: 
Claim 8 recites the limitation “the lower support part” in line 5.  Claim 8 depends from claim 2.  Claim 2 recites the limitation “a support part below the annular spring” in line 12.  It appears that the recitation of “the lower support part” in claim 8 should be “the support part below the annular spring” in order to provide proper antecedent basis for the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the upper contact surface” in line 2.  Claim 5 depends from claim 2.  Claim 2 recites the limitation “a contact surface above the 
Claim 8 recites the limitation “the upper contact surface” in line 3.  Claim 8 depends from claim 2.  Claim 2 recites the limitation “a contact surface above the annular spring” in lines 11-12.  Does the recitation of “the upper contact surface” in claim 8 refer to the same structural element as the recitation of “a contact surface above the annular spring” in claim 2?  Does the recitation of “the upper contact surface” in claim 8 refer to a different structural element than the recitation of the “a contact surface above the annular spring” in claim 2?  It appears that the recitation of “the upper contact surface” in claim 8 does refer to the same structural element as the recitation of “a contact surface above the annular spring” in claim 2 and that the recitation of “the upper contact surface” in claim 8 should “the contact surface above the annular spring”.
Claim 9 recites the limitation “the upper contact surface” in lines 4-5.  Claim 5 depends from claim 2.  Claim 2 recites the limitation “a contact surface above the annular spring” in lines 11-12.  Does the recitation of “the upper contact surface” in claim 9 refer to the same structural element as the recitation of “a contact surface above the annular spring” in claim 2?  Does the recitation of “the upper contact surface” in 
Claim 9 recites the limitation “the surface of a lower support part” in line 5.  Claim 9 depends from claim 2.  Claim 2 recites the limitation “a support part below the annular spring” in line 12.  Does the recitation of “the surface of a lower support part” in claim 9 refer to the same structural element as the recitation of “a support part below the annular spring” in claim 2?  Does the recitation of “the surface of a lower support part” in claim 9 refer to a different structural element than the recitation of the “a support part below the annular spring” in claim 2?  It appears that the recitation of “the surface of a lower support part” in claim 9 does refer to the same structural element as the recitation of “a support part below the annular spring” in claim 2 and that the recitation of “the surface of a lower support part” in claim 9 should “the surface of the support part below the annular spring”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4640305) in view of Balsells (US 5134244).  Claim(s) 5, 8 and 9 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Johnson reference discloses a control valve (the upper valve stem support of a conventional valve body is depicted in figure 1) for adjusting a fluid flow (see at least col. 1, lines 10-12) comprising a valve housing (10) with a valve seat (the valve plug at the end of the stem 13 is selectively matable with a valve seat; see col. 1, lines 13-17), a lifting rod (13) axially movably mounted on the valve housing and which carries a valve member (not shown but located on the valve shaft 13; see 
The Johnson reference does not disclose an electrically conductive annular spring mounted in the contact holder so as to be axially movable relative to a longitudinal axis of the lifting rod with the annular spring engaging in direct contact with the lifting rod and that the annular spring is preloaded in the direction of the upper contact surface.
However, the Balsells reference teaches an electromagnetic shielding seal for a rotary/reciprocating shaft including an annular spring (430) that is received within a tapered groove (436) and contacts a shaft (432) in order to block the propagation of electromagnetic waves therepast (col. 3, lines 19-28) which might interfere with electronic equipment (col. 1, lines 13-24).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the contact holder of the Johnson reference with a groove that receives an electromagnetic shielding seal in the form of an annular spring as taught by the Balsells reference in order to block potential electromagnetic wave propagation which might interfere with power equipment.

Regarding claim 2, the Johnson reference discloses a control valve (the upper valve stem support of a conventional valve body is depicted in figure 1) for adjusting a fluid flow (see at least col. 1, lines 10-12) comprising a valve housing (10) with a valve seat (the valve plug at the end of the stem 13 is selectively matable with a valve seat; see col. 1, lines 13-17), a lifting rod (13) axially movably mounted on the valve housing and which carries a valve member (not shown but located on the valve shaft 13; see col. 3, lines 19-24) that cooperates with the valve seat for opening and closing the control valve wherein a contact holder (considered the combination of elements 22A and 26) is mounted in a fixed location (within the opening 12 of the valve housing 10).
The Johnson reference does not disclose an electrically conductive annular spring mounted in the contact holder so as to be axially movable relative to a longitudinal axis of the lifting rod with the annular spring engaging in direct contact with the lifting rod.
However, the Balsells reference teaches an electromagnetic shielding seal for a rotary/reciprocating shaft including an annular spring (430) that is received within a tapered groove (436) and contacts a shaft (432) in order to block the propagation of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the contact holder of the Johnson reference with a groove that receives an electromagnetic shielding seal in the form of an annular spring as taught by the Balsells reference in order to block potential electromagnetic wave propagation which might interfere with power equipment.
It is considered that the combination of the Johnson reference and the Balsells reference provides wherein the contact holder comprises a contact surface (Balsells: considered the surfaces of the groove 436) above and below the annular spring (Balsells: 430) or a surface of a support part (Johnson: 22A defines a support part that would be able to support the annular spring as taught by the Balsells reference).
In regards to claim 3, the combination of the Johnson reference and the Balsells reference discloses wherein the support part (Johnson: 22A) is constituted by an annular electrically conductive member which is in electric contact with the valve housing (Johnson: it is considered that the contact holder 22A is made of metal which would have a degree of electrical conductivity; further the contact holder 22A is in contact with the valve housing 10).
In regards to claim 4, the combination of the Johnson reference and the Balsells reference discloses wherein the distance between the contact surface above the annular spring and the surface of the support part below the annular spring is larger than the cross-section of the annular spring (Balsells: the annular spring 430 is received 
In regards to claim 5, the combination of the Johnson reference and the Balsells reference discloses wherein the upper contact surface is formed in an annular groove of a clamping ring which is part of the valve housing.  It is considered that the combination of elements 26 and 22A in the Johnson reference defines a clamping ring having an annular groove 24.
In regards to claim 6, the combination of the Johnson reference and the Balsells reference discloses wherein a lower radial support member (Johnson: 30) is arranged between the annular spring (which would be located in the annular groove 24 of the Johnson reference) and a stuffing box packing (Johnson: 21) which is arranged between the lifting rod (Johnson: 13) and the valve housing (Johnson: 10).
In regards to claim 8, the combination of the Johnson reference and the Balsells reference discloses wherein the annular spring is twisted in itself (Balsells: the annular spring 430 is coiled and twisted such that it is under both axial and radial loading; col. 12, lines 24-26) over its length, with the result that the annular spring (Balsells: 430) is permanently supported both on the upper contact surface and on the lower support part (wherein the annular spring is located in the annular groove 24 of the Johnson reference).
In regards to claim 9, the combination of the Johnson reference and the Balsells reference discloses that the annular spring (Balsells: annular spring 340) extends in an annular groove (Balsells: groove 436) in a clamping ring (Johnson: 22A), which groove .
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753